Citation Nr: 1211095	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) with secondary anxiety, depression, memory loss, mood swings, sleep problems, and a loss of consciousness. 

2.  Entitlement to service connection for a right knee disorder, to include as due undiagnosed illness. 

3.  Entitlement to service connection for hearing loss of the right ear. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2002 to January 2006, including service in Iraq from September 2004 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent cause, to appear for a scheduled hearing in April 2010.  Therefore, his request for a Board hearing is considered as having been withdrawn.  38 C.F.R. § 20.704 (2011).  The Board, among other things, denied service connection for left ear hearing loss and remanded the issues remaining on appeal for additional development in September 2010.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An acquired psychiatric disorder was not manifest during active service, a psychosis was not manifest within the first post-service year, sleep disturbances or neuropsychological signs or symptoms were not manifest by objective indications of a chronic disability, and an acquired psychiatric disorder is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  A right knee disability was not manifest during active service, arthritis was not manifest within the first post-service year, muscle pain and joint pain were not manifest by objective indications of a chronic disability, and a right knee disability is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  A right ear hearing loss disability was noted upon enlistment examination in July 2002 and underwent no increase in disability during active service.

5.  An intermittent, atypical tinnitus condition clearly and unmistakably existed prior to service and underwent no increase in disability as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by military service nor may an acquired psychiatric disorder, sleep disturbances, or neuropsychological signs or symptoms be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); 38 C.F.R. § 3.304 (effective before and after July 13, 2010); 38 C.F.R. § 3.317(effective before and after Dec. 29, 2011).

2.  A right knee disability was not incurred in or aggravated by military service nor may an arthritis disorder or muscle pain and joint pain be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); 38 C.F.R. § 3.304 (effective before and after July 13, 2010); 38 C.F.R. § 3.317(effective before and after Dec. 29, 2011).

3.  A preservice right ear hearing loss disability was not aggravated by military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2011).

4.  A tinnitus disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2006 and July 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2006 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Although the Veteran's service representative asserted, in pertinent part, in a March 2012 informal hearing presentation that the tinnitus issue on appeal should again be remand for an opinion in the specific form requested by the Board in its September 2010 remand instructions, the Board finds a review of the evidence of record demonstrates substantial compliance with those instructions.  But see Stegall v. West, 11 Vet. App. 268 (1998).  The provided November 2010 VA opinion by an appropriately licensed audiologist is in accordance with the provisions of 38 C.F.R. § 4.85 (2011) and VA Training Letter 10-02.  The opinion noted, in essence, that the reported symptoms were not indicative of a chronic tinnitus disability since the Veteran reported he only experienced them after being exposed to loud sounds and that there was no indication of any change in this manifestation since childhood.  The examiner specifically found that his "condition of tinnitus" was not caused by or a direct result of injury or disease, including in-service noise exposure, incurred or aggravated during active service.  The rationale for the opinion was identified as based upon the Veteran's reports that his intermittent tinnitus manifestations were onset in childhood and were only associated with exposure to loud sounds.  The examiner also specifically found the tinnitus manifestations which preexisted service were not aggravated by noise exposure in service nor by some other disease or injury in service.  While the examiner did not provide an opinion as to the etiology of the childhood tinnitus condition or state the opinion in the specific terms of as "associated with conditions other than hearing loss," the Court has held that in proving etiology opinions there is no need for an examiner to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  Overall the evidence of record is clear that the presently manifest tinnitus condition was neither incurred nor aggravated as a result of active service.  This matter will be fully addressed later in this decision.

The Board further finds that the specific September 2010 remand request for an examination by an "ENT physician" is not required for an adequate opinion in this case based upon the evidence of record.  The hearing loss and tinnitus issues are not demonstrated to be unusually complex nor is an opinion by a medical specialist other than an appropriately licensed audiologist necessary for an adequate determination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Veteran's service representative in the March 2012 informal hearing presentation also asserted that the November 2010 VA opinion as to a lack of a threshold shift in audiometric findings in service was based upon a factually inaccurate medical history.  The Board finds no basis for further action as a result of this claim.  While it was specifically asserted, in essence, that the examiner failed to acknowledge an audiometer finding at 2,000 Hertz of 80 for the right ear as noted on the Veteran's November 2005 separation examination report, upon closer inspection of that document and when considered in relationship to all subsequent audiology findings at this level the handwritten entry at that level is more appropriately identified as 30 rather than 80.  In fact, it may be more reasonably presumed that the audiometry findings reported on the November 2005 separation examination report were merely transferred from the October 24, 2005, audiogram reported on DD Form 2216E, May 96 and which were also reported by the November 2010 VA audiologist as the results at discharge.  The available medical evidence in this case is found to be sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  If there is clear and unmistakable evidence to show that a veteran's disability was both preexisting and not aggravated by service (a two-prong test), then that veteran is not entitled to service-connected benefits.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed Cir. 2004).

The Court has held that the phrase "clear and unmistakable evidence" means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  It was noted, in essence, that the non-adversarial nature of VA compensation laws made VA's presumption rebuttal burden distinguishable from other evidentiary presumption law theories, but that VA was not precluded from assessing the probative value of the other contrary evidence of record in meeting this burden.  The Court found that "[t]he Board is free to reject this evidence if it lacks competency or credibility. Furthermore, the Board may find that the evidence is of such low probative value that it does not affect the "unmistakability" of the evidence showing preservice inception of the seizure disorder. In short, the Board is not precluded from finding that the condition existed prior to service simply because there is some evidence to the contrary if their findings of fact indicate that the contrary evidence is of no weight or otherwise non-probative. However, the  Board must provide reasons and bases for such a finding."  Id. at 261-262.  

Alternatively, a preexisting injury or disease (i.e., one noted at service enlistment) will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

Service connection can be granted for certain diseases, including arthritis and psychoses, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that an interpretation of the statute requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Acquired Psychiatric Disorder, Including PTSD

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that VA had adopted the 4th edition of the DSM-IV and noted that the major effect was that the criteria changed from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard requiring exposure to a traumatic event and response involving intense fear, helplessness, or horror.  The Court further held the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.

In this case, the Veteran's service treatment records are negative for diagnosis or treatment for an acquired psychiatric disorder.  In his October 2005 report of medical history associated with his separation examination he reported difficulty sleeping and excessive worry that started in Iraq.  He also reported that he had concussions as a child, prior to service.  His DD Form 214 reflects that he served in a designated imminent danger pay area and that he was awarded a Global War on Terrorism Service Medal and an Iraq Campaign Medal, but does not indicate receipt of a combat award. 

In statements in support of his claim in April 2006 the Veteran asserted that he had PTSD as a result of trauma during service in Iraq and that since returning from Iraq he had secondary sleeping and anxiety disorders, mood swings, anger outbursts, depression, and memory loss.  He also asserted that he had PTSD secondary to in-service stressors while serving in Iraq as part of the 536th Maintenance Battalion.  These stressors included: (1) traveling in a convoy en route to Mosul in October 2004 when they learned that there might be improvised explosive devices (IEDs) on the road on which they were traveling; shortly thereafter witnessing a blue van speeding their way, warning the driver to stop and, when he did not stop, the driver and a passenger were shot and killed; (2) coming under mortar attacks at a base camp in Mosul in December 2003, one of which injured three nearby troops; and (3) feeling intense fear during nights in Iraq when he would often hear helicopters flying overhead firing at the enemy.  The first two of these stressors were verified by the U.S. Army and Joint Services Records Research Center (JSRRC) in October 2007. 

The medical evidence of record shows that in March 2006 the Veteran participated in a PTSD screen by a VA nurse, who found it positive and, based on that finding, ordered a PTSD consultation.  In May 2006, the Veteran underwent a VA Persian Gulf Physical Examination, during which a VA examiner/physician provided diagnoses including PTSD; there is no indication as to the basis of this diagnosis.  A June 2006 report again suggested a referral for a PTSD consultation.  A June 2006 examination by a VA social worker found the Veteran did not meet the criteria for a PTSD diagnosis.  It was noted that he did not appear to meet the criteria for a diagnosis of PTSD of having persistent re-experiences of a traumatic event or persistent avoidance of stimuli associated with trauma.  The examiner provided a diagnosis of acute adjustment disorder with depressed mood.  It was also noted he had Axis IV stressors including being separated from his spouse and being unemployed with financial concerns.

A September 2007 VA general medical examination report noted the Veteran provided a history of trouble sleeping since service in Iraq.  He reported having constant nightmares and waking up several times per night.  The examiner recommended an evaluation by a psychiatrist for his current depression and PTSD and to rule out whether his symptoms could be attributed to Gulf War Syndrome.  

VA PTSD examination in October 2007 conducted by a psychologist provided an Axis I diagnosis of alcohol abuse, but found the Veteran did not meet the criteria of a diagnosis of PTSD.  The examiner noted the Veteran smelled of alcohol and that he was not considered to be a reliable historian because of inconsistent reports provided over the course of the interview.  It was also noted that the diagnostic criteria for PTSD were met for criteria A (traumatic event in Iraq) and criteria B (daily intrusive thoughts of the event), but were not met for criteria C (avoidance and numbing) and criteria D (increased arousal).  VA treatment records dated in May 2008 noted a PTSD screen was negative.

VA PTSD examination in November 2010 revealed no Axis I or Axis II diagnosis.  It was noted the Veteran reported he had been working full time over the past two years and that he had remarried in September 2010.  He denied any problems performing job duties and denied any problematic relationships.  He reported he had cut back on his alcohol use and the examiner found he did not meet the criteria for a substance abuse disorder at that time.  On mental status examination he was casually, cleanly, and appropriately dressed.  He was alert and oriented.  His behavior was cooperative and his psychomotor activity was within normal limits.  His speech rate was slowed, but volume and tone were unremarkable.  Communication was fair, but his answers were concrete and not well-elaborated.  Intelligence was found to be below average based upon communication skills.  His mood was euthymic.  His affect was congruent and appropriate.  Thought processes and thought content were unremarkable.  There were no signs of delusion or hallucinations and he denied suicidal or homicidal ideation, plan, or intent.  It was noted he was a good historian and that no inappropriate behavior was displayed during the evaluation.  The examiner further noted the Veteran reported mild memory problems and that he stated he sometimes forgot dates or numbers, but that he denied significant difficulty with attention or concentration.  Psychological testing was found not to be required for an adequate determination.  

The examiner also noted that although the Veteran reported some symptoms of anxiety he denied these symptoms significantly impacted his social or occupational functioning.  He did not meet the criteria for PTSD because he did not report symptoms of PTSD related to his in-service stressors.  It was further noted that the results of the examination were consistent with the findings of the initial 2007 VA PTSD compensation and pension evaluation which found he did not meet the criteria for a diagnosis of PTSD.  The examiner found that as a diagnosis of PTSD was not warranted it also could not be determined whether any disorder caused or aggravated his alcohol abuse after service.  

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder was not manifest during active service, that a psychosis was not manifest within the first post-service year, that sleep disturbances or neuropsychological signs or symptoms were not manifest by objective indications of a chronic disability, and that a present acquired psychiatric disorder is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran is shown to have served in a combat zone during service in Southwest Asia and the evidence demonstrates that he experienced actual combat with the enemy.  He is a combat veteran for VA compensation purposes.  

Although the evidence of record includes diagnoses of PTSD and acute adjustment disorder, the Board finds the persuasive evidence demonstrates the criteria for a chronic acquired psychiatric disability were not met at any time over the course of this appeal, to include PTSD, chronic depression, and sleep disturbances or other neuropsychiatric signs and symptoms as a result of Gulf War Syndrome.  His reported sleeping and anxiety disorders, mood swings, anger outbursts, depression, and memory loss are shown by the medical evidence to be either not disabling or attributable to a diagnosed acute adjustment disorder.  The Board finds that the opinion of the November 2010 VA examiner is persuasive because it is shown to have been provided based upon a thorough and comprehensive examination of the Veteran and review of the available evidence.  The examiner also noted the findings were consistent with the findings of the initial 2007 VA compensation evaluation.  The examiner's conclusions are supported by adequate rationale.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his symptoms during and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Although the Veteran's reported stressors, in pertinent part, are verified and his reported psychiatric symptoms are credible, the Board finds the evidence is persuasive that a diagnosis of an acquired psychiatric disorder is not warranted nor that a chronic psychiatric disability was manifest for any identifiable period of time during the course of this appeal.  Therefore, the Veteran's claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

Right Knee Disorder

The Veteran's service treatment records show that in October 2002 he reported he fell while running and landed on his right knee.  A November 2002 report noted X-ray examination revealed an old malunion fracture of the patella.  Knee pain was noted to be resolving.  His November 2005 separation examination revealed a normal clinical evaluation of the lower extremities.  

On VA general medical examination in September 2007 the Veteran reported a history of a fall in basic training and complaints of soreness, popping, and crackles in his knees from time-to-time.  He described pain of three to four in intensity on a ten point scale aggravated by activity, such as kneeling down, and alleviated by rest.  The examiner noted the right knee was normal in appearance with tenderness of the distal patella at the lateral aspect.  There was marked tenderness to palpation on the medial aspect.  Range of motion was from 0 to 150 degrees and repetitive testing was negative.  Anterior and posterior drawer signs were negative.  The examiner noted that the examination was minimally positive, but that X-ray examination revealed no evidence of knee pathology.  A September 2007 X-ray examination report noted a remote prior fracture of the lateral patella with no acute abnormality.

On VA examination in November 2010 the Veteran denied any right knee pain at that time and denied any weakness, deformity, instability, giving way, lack of endurance, effusion, episodes of dislocation or subluxation, swelling, redness, heat, or drainage.  It was noted he complained of stiffness, but was unsure of the date of onset.  He reported vague pain throughout both legs even though he specifically denied knee pain since the injury in service.  The examiner also noted he complained of locking which he described as hurting when walking.  There was no history of inflammatory arthritis or constitutional symptoms.  

Physical examination revealed the Veteran was well nourished, well developed, and in no apparent distress.  There was no painful motion at any point during range of motion studies and, during flare-up or following repetitive use, no indication of additional limitation due to pain, weakened movement, excess fatigability, lack of endurance, or incoordination.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Gait was unremarkable and there was no functional limitation on standing or walking.  There were no callosities, breakdown, or abnormal show wear pattern indicative of abnormal weight bearing.  Range of motion studies revealed motion from 0 to 140 degrees.  Lachman's and anterior and posterior drawer tests were normal.  McMurray's testing was negative.  X-ray examination revealed bipartite patella with well-maintained joint spaces.  The impression was normal radiographs of the right knee.  

The examiner found, in essence, that a current diagnosis of a right knee disorder was not warranted.  It was noted the Veteran admitted that his right knee disorder in service had healed and had not returned.  The examiner stated his current symptoms were vague and nonspecific and were not related to his remote injury.  The Veteran was noted to have sustained a remote prior fracture of the lateral patella, but that it had healed without residuals and there was no current right knee pathology.  It was further noted that there were no signs or symptoms that are not attributable to a known diagnosis and no findings that would reflect objective indications of a chronic disability.  The examiner stated it was her opinion that there was no right knee disability manifested by pain and/or tenderness that was chronic.

Based upon the evidence of record, the Board finds a chronic right knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The evidence does not demonstrate arthritis of the right knee and muscle pain and joint pain were not shown to have been manifest by objective indications of a chronic disability.  The Veteran's statements as to having sustained a right knee injury in service and his report of symptoms during and after service are found to be competent and credible; however, the opinion of the November 2010 VA examiner is persuasive.  The examiner's opinion is shown to have been based upon a review of the evidence of record and a thorough examination of the Veteran.  An adequate rationale for the etiology opinion was provided.  A chronic right knee disability was not shown to have been manifest for any identifiable period of time during the course of this appeal.  Therefore, the Veteran's claim for entitlement to service connection must be denied.  The preponderance of the evidence is against the claim.

Right Ear Hearing Loss

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Fed. Reg. 17297 (Apr. 12, 1994).  

In this case, the Veteran's service enlistment examination in July 2002 revealed normal ears and normal ear drums upon clinical evaluation.  Audiological evaluation findings with puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
25
25
55

In his July 2002 report of medical history he denied having ever had ear trouble.  He reported his usual occupation as factory worker.

An audiological evaluation report dated in May 2003 noted the Veteran was routinely exposed to noise.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
35
50

In his October 2005 report of medical history in association with separation examination the Veteran noted ear trouble and stated that he had tympanic membrane ruptures as a child with pressure equalization tube placement prior to service.  He described his occupation as a wheel mechanic.  

A November 2005 separation examination revealed bilateral tympanic membrane scars.  The ears were normal upon clinical evaluation.  The summary of defects and diagnoses included high frequency hearing loss due to scarring.  Audiological evaluation findings with puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
50

In statements in support of his claim provided in April 2006 the Veteran asserted that he had bilateral hearing loss and tinnitus as a result of service.  He reported that during service in Iraq he had been exposed to loud weapons fire and explosions.  

On VA authorized audiological evaluation in September 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
45
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  The examiner noted the Veteran complained of difficulty hearing with occasional tinnitus.  He reported military noise exposure with combat noise exposure including mortar fire, gun fire, explosions, and truck noise.  He reported occupational noise exposure to power saws while working in a sawmill with hearing protection.  He denied recreational noise exposure.  He reported he had experienced bilateral, recurrent tinnitus which occurred "only after a loud sound" and lasted a few minutes.  Otoscopic examination revealed a large amount of non-occluding cerumen which was removed, but otherwise the examination was unremarkable.  Tympanometry revealed type Ad tympanograms, bilaterally, which were indicative of normal middle ear pressure and hyper compliance.  

The examiner found the Veteran's hearing loss and tinnitus were less likely of the same causative factor because he only experienced it after a loud noise.  It was noted this was not consistent with tinnitus due to noise exposure.  The diagnoses revealed sloping normal to moderate sensorineural hearing loss in the right ear centered at 3,000 and 4,000 Hertz.  The examiner found that service treatment records revealed similar findings on enlistment and separation examinations with no evidence of a standard threshold shift on comparison.  The examiner concluded that right ear hearing loss existed prior to service and that hearing loss and tinnitus were not caused by or the result of military noise exposure.  

On VA audiology examination in November 2010 the Veteran complained of bilateral hearing loss and intermittent tinnitus with a gradual onset since childhood.  he reported having had trouble with his ears since age six with bleeding at that time and placement of bilateral pressure equalization tubes.  He stated his tinnitus started at that time and occurred only when he heard loud sounds.  He also reported that he had noise exposure in service including gunfire and explosions and that he wore hearing protection, except while he was in Iraq.  He stated he had occupational noise exposure while working in a factory where hearing protection was required.  He denied recreational noise exposure.  

On authorized audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Acoustic immittance results revealed a normal type A tympanogram in the right ear.  The examiner's diagnoses included normal to moderately-severe sensorineural hearing loss in the right ear with bilateral intermittent tinnitus.  

It was the examiner's opinion that the Veteran's condition of tinnitus was not caused by or a result of injury or disease, including in-service noise exposure, incurred or aggravated during active service.  The rationale for the opinion was the Veteran's report that his tinnitus started during childhood and that he only heard ringing after being exposed to loud sounds.  It was further noted that, based upon the Veteran's report and a review of service treatment records, there was an absence of complaints of tinnitus in service and the tinnitus was not due to noise in service or any other disease of injury in service.

The examiner also found that the Veteran's right ear hearing loss preexisted active service and noted his entrance examination revealed a moderately-severe to severe right ear hearing loss at 4,000 to 6,000 Hertz.  It was noted that at discharge the results revealed a moderate to mild hearing loss at 4,000 to 6,000 Hertz.  The examiner stated there was no documented shift in hearing thresholds during service and that present audiometry findings were similar to those in service which again demonstrated no shift in hearing thresholds.  

Based upon the evidence of record, the Board finds a right ear hearing loss disability was noted upon enlistment examination in July 2002 and underwent no increase in disability during active service.  The Board also finds that an intermittent, atypical tinnitus condition clearly and unmistakably existed prior to service and underwent no increase in disability as a result of an established event, injury, or disease during active service.  Although the Veteran is a combat veteran for VA compensation purposes and his statements as to noise exposure and symptom manifestations are consistent with the circumstances of his service, the questions of etiology and/or aggravation of disability are medically complex and outside the range of a layman's competence.  The Board finds that the opinions of the September 2007 and November 2010 VA examiners are persuasive.  The opinions of these examiners that audiometry revealed no significant right ear hearing threshold shift during or as a result of service are unequivocal.  The opinions are also shown to have been based upon a thorough review of the evidence of record and complete examinations of the Veteran.  Adequate rationale for the etiology opinions was provided.  

The Board notes that tinnitus was not shown upon enlistment examination nor was the Veteran's history of childhood hearing and middle ear problems reported prior to the report of medical history he provided in October 2005 in association with his separation examination.  Although his enlistment examination revealed normal ear drums and his separation examination revealed bilateral tympanic membrane scarring, the Board finds the post-service VA examination otoscopic and tympanometry indicate no chronic tympanic membrane disorders were incurred as a result of service.  

The Board acknowledges that VA regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles nor on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  See 38 C.F.R. § 3.304.  The VA medical opinions in this case, however, are shown to have considered the Veteran's post-service reports of childhood ear troubles, the absence of any recorded or specific complaints of tinnitus in service, and post-service examination findings as significant evidence that his intermittent, atypical tinnitus condition clearly and unmistakably existed prior to service and clearly and unmistakably underwent no increase during active service.  The opinions are shown to have considered all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The September 2007 and November 2010 VA examiners are shown to have found the Veteran's report of his tinnitus symptoms to be atypical of hearing loss or noise exposure etiology.  The November 2010 examiner also specifically found the reported tinnitus condition was neither incurred in nor aggravated by any injury or disease, including noise exposure, in service.  The Veteran's signed October 2005 statement relating to the origin or incurrence of childhood disease or injury is not indicated to have been impermissibly considered against his interests.  Therefore, the Board finds the claims for entitlement to service connection right ear hearing loss and tinnitus must be denied.  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD with secondary anxiety, depression, memory loss, mood swings, sleep problems, and a loss of consciousness, is denied. 

Entitlement to service connection for a right knee disorder, to include as due undiagnosed illness, is denied. 

Entitlement to service connection for hearing loss of the right ear is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


